Title: To James Madison from John Lamson, 2 May 1804 (Abstract)
From: Lamson, John
To: Madison, James


2 May 1804, Trieste. “I last had the honor of addressing you under date of the 20th July 1803, covering an account of the principal part of the expences made in consequence of my accepting the commission as Consul for this Port; but as yet remain without any information on that subject. It being of importance to me in my present situation I hope to be excused in again troubling you on this bussiness. As the withdrawing my commission before I had been in the country a sufficient time to make any commercial establishment has intirely defeated the object of my Voyage I cannot doubt but that in a view of all the circumstances you will find it Just that I should be reimbursed those expences. As I expect to leave this in a few days for Leghorn I hope you will favor me with some information on this subject there. The Consul has not yet arrived. I renewedly sollicit your patronage.”
